 



Exhibit 10.1
July 19, 2006
Dear Per:
          This letter agreement (“Agreement”) confirms our discussion concerning
your employment status with Merck & Co., Inc. (“Merck” or the “Company”) and
supersedes my letter to you dated July 17, 2006. As we discussed, as part of a
general restructuring of Merck’s worldwide human health business, your current
position as President, Human Health – Intercontinental will be eliminated at the
close of business on September 30, 2006 and you will be separated from
employment. Merck is offering you severance arrangements set forth below,
contingent on your timely acceptance and nonrevocation of the terms set forth in
this Agreement:
1. Employment Status.

  (a)   Transition Assignment. Effective July 13, 2006 you will be relieved of
operational responsibilities and your sole assignment will be to effectuate the
full transition of your responsibilities as President, Human Health —
Intercontinental, under my direction. Your status as an “officer” as defined in
Rule 16a-1(f) under the Securities Exchange Act of 1934 will end at the close of
business on July 13, 2006. You agree to use your best efforts to perform this
assignment and such other duties as I may assign to you and to otherwise conduct
yourself in the best interests of the Company. Your grade and base salary will
remain at their current level and you will continue to be eligible to
participate in the Company’s employee benefit plans and programs, as they may be
amended from time to time, on the same terms and conditions applicable to
Company employees at your grade level. At my sole discretion, your employment
status may be converted at any time to paid inactive status prior to
September 30, 2006. While on paid inactive status, your grade and base salary
will be unchanged; you will continue to receive monthly salary payments; you
will continue to accrue pension credit and be eligible to participate in the
plans that you elected under the flexible benefits program; provided, however,
that you will not be eligible to participate in the short term and long term
disability benefit plans which benefits you agree to waive.     (b)  
Termination of Employment. Your employment will terminate on September 30, 2006
(“Separation Date”), provided that you have not terminated your employment by
resignation prior to the Separation Date. Your resignation will be deemed to
occur in the event that you engage in conduct inconsistent with your
responsibilities and obligations as a Merck employee or if you voluntarily
terminate your employment by quitting, retiring or commencing employment
elsewhere. The termination of your employment on

 



--------------------------------------------------------------------------------



 



Page 2 of 9

      the Separation Date will be a “Separation from Service” (“Separation”)
under the Merck & Co., Inc. Separation Benefits Plan for Nonunion Employees
(“Separation Plan”) and you will be eligible for the benefits applicable to a
“Separated Retirement Eligible Employee” described in the brochure entitled
“Separated Retirement Eligible Employee Brochure” (the “Brochure”) under the
Separation Plan. Attached to this letter are the summary plan description
(“SPD”) that describes the benefits available to you under the Separation Plan
and the Brochure that describes the effect of a separation on other benefits for
a “Separated Retirement Eligible Employee.”

2. Separation Benefits. Upon your Separation, you will receive the following
separation benefits:

  (a)   Separation Pay. Subject to paragraph 3(b) below, you will receive
seventy-eight (78) weeks’ pay as described in the SPD, payable in periodic
installments in accordance with the Company’s normal payroll periods, minus
applicable deductions and withholdings.     (b)   Retirement Plan. You will be
eligible to retire from the Company directly from employment status and receive
pension benefits. You understand that you must timely submit your retirement
paperwork.     (c)   Outplacement. You will be eligible to receive Senior
Executive Service outplacement services over a period of twelve (12) months.    
(d)   Life Insurance. You will be eligible to be considered a retiree for life
insurance plan purposes as described in the Brochure.     (e)   Medical and
Dental Benefits. You will be eligible to select retiree medical and dental
benefits as described in the Brochure.     (f)   Equity Grants. You will be
considered “retired” for purposes of your outstanding unexercised stock options,
restricted stock units, leader shares and performance share units, in each case,
if any. It is your responsibility to familiarize yourself with the terms of your
individual equity grants.     (g)   Special Payment in Lieu of EIP Bonus.
Subject to paragraph 3(b) below, you will receive a special payment of $510,000,
minus applicable deductions and withholdings, in lieu of an EIP bonus for your
performance in 2006. Your deferral election, if any, with respect to such EIP
bonus will not apply to this special payment.

3. Payments.

  (a)   Generally. All payments made pursuant this Agreement will be based on
your current base salary and are subject to applicable deductions and
withholding. Upon your Separation, except for the payments described in this
Agreement and the attached Brochure, no other compensation will be paid to you
or on your behalf.

 



--------------------------------------------------------------------------------



 



Page 3 of 9

  (b)   Section 409A. Payments generally may not be made on account of
separation from service for six months following the termination of employment
of a “Specified Employee” as defined in Prop. Treas. Reg. Sec. 1.409A-1(i) or
any successor thereto, which in general includes the top 50 employees of a
company ranked by compensation. You are a “Specified Employee.” Thus, to the
extent required by Section 409A of the Internal Revenue Code of 1986, as
amended, no payments will be made to you prior to the first day of the seventh
month following termination of your employment. Instead, amounts that would
otherwise have been payable during the six months immediately following your
Separation will be accumulated and paid in a lump sum, without interest, as soon
as administratively practicable following such six month period (i.e., on or
after April 1, 2007).

4. Deferral Program Account. Your Deferred Program Account, if applicable, will
be paid out to you in accordance with the terms and conditions of the Merck
deferral program applicable to separated employees, subject to paragraph 3(b) of
this Agreement.
5. Lump Sum Payment. In January 2007, Merck will pay to you, subject to
appropriate tax withholding, a gross lump sum in the amount of $170,000. This
lump sum payment is not subject to paragraph 3(b) of this Agreement. As a
condition of receiving this lump sum payment, you agree to execute and return to
me the release of claims attached hereto as Attachment “A” on or soon after
September 30, 2006. Merck’s obligation to pay this lump sum will not arise until
the revocation period for such executed release has passed without your
revocation thereof.
6. Other Benefits.

  (a)   Financial Counseling. You may continue to participate in the Company’s
Executive Financial Services Program through the end of 2007 at the level
established for Management Committee members from time to time (currently,
reimbursement up to $10,000 per calendar year). In addition, through the end of
2009 the Company will provide you with tax counseling, if required, relative to
your tax obligations, if any, under the laws of any country. The total cost of
such tax/financial counseling payable by Merck under this subparagraph (a) will
not exceed $75,000.   (b)   Relocation. If you choose to relocate to Norway,
Merck, in accordance with Company policy, will provide return trip airfare and
temporary living for a maximum of sixty days for you and your accompanying
dependents and will ship your household goods back to the point of origin or to
some other mutually agreed upon area; provided that your relocation must be
completed by July 1, 2007, and further provided that Merck’s payment(s) for
these benefits will be reduced by any relocation reimbursement/expenses (for the
same move) you may be entitled to by arrangement with another employer. You will
be eligible for homesale assistance with buyout under Merck’s Relocation Policy,
a copy of which has already been provided to you. You understand and agree that
your eligibility for this benefit is contingent on your compliance with the
procedures of this and other related Company policies.

 



--------------------------------------------------------------------------------



 



Page 4 of 9
7. Nondisparagement. You agree not to disparage Merck, its affiliates,
subsidiaries, or joint ventures, and their products, officers, directors,
employees, former employees, representatives and agents, in any way whatsoever.
8. Noncompete.

  (a)   For a period of eighteen months following your Separation Date, you
agree not to conduct business in competition with Merck. “Conduct business in
competition with Merck” means, for purposes of this Agreement,

(i) to be, or become being connected in any manner with, a Competitor as defined
below, directly or indirectly, as an individual or as a director, trustee,
officer or employee of, or debt or equity investor in, or consultant or other
independent contractor to, a Competitor, or through ownership, management,
operation or control of a person or entity that is a Competitor; provided that
in no event shall ownership of 1% or less of the outstanding equity securities
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this subparagraph so long
as you do not have, or exercise, any rights to manage, operate or control the
business of such issuer; or
(ii) to be or become an employee, consultant or other independent contractor,
director, trustee, or officer of any company, not defined below as a Competitor,
that discovers, develops, markets or sells pharmaceutical or biological products
or vaccines, unless you have first obtained the consent of Merck’s General
Counsel. Your request for consent must include the name of the company for which
you would like to work (or otherwise become associated), the nature of your
proposed employment, association or relationship with such company, and any
other information requested by the General Counsel. The consent of the General
Counsel required hereunder will not be unreasonably withheld, provided, however,
that you understand and agree that the decision whether to grant any such
requested consent will be determined by the General Counsel in the exercise of
his or her sole discretion. No such consent will be effective unless it is set
forth in a signed, written communication from the General Counsel to you.

  (b)   “Competitor” means any of the following companies as well as their
parents, subsidiaries, affiliates and successors: Abbott Laboratories, Amgen,
AstraZenica, Bristol Myers Squibb, Glaxo Smith Kline, Genentech, Johnson &
Johnson, Eli Lilly, Novartis/Chiron, Pfizer, Roche/Hoffmann-La Roche,
Sanofi/Adventis, Schering Plough and Wyeth.

9. Nonsolicitation. You agree not to solicit, entice, persuade, induce or
otherwise attempt to influence any person, who is employed by Merck, its
subsidiaries or joint ventures on the date of this Agreement, to leave the
employ of Merck, its subsidiaries or joint ventures, by (1) making initial
contact with a Merck employee for such purpose or engaging in discussion with a
Merck employee about such purpose or result, (2) causing any third party to make
initial contact with a Merck employee for the purpose of soliciting, enticing,
persuading or inducing them to leave the

 



--------------------------------------------------------------------------------



 



Page 5 of 9
employ of Merck, or (3) providing a third party information about any Merck
employee for the purpose of recruitment of that employee.
10. Confidential Information. You acknowledge and agree that, in the course of
your employment with the Company, you had access to trade secrets, and
confidential and proprietary business information (“Confidential Information”)
owned by, or pertinent to, the Company and its subsidiaries or joint ventures.
You agree not to disclose Confidential Information.
11. Litigation. In connection with litigation, investigation, inquiry or
proceedings before a court, arbitrator, government or administrative agency or
other tribunal, you may be asked by Merck to testify as a witness or to provide
information concerning matters you were or might have been involved in during
the course of your employment with Merck. You agree to cooperate fully with
Merck’s counsel by making yourself available to such counsel to discuss your
information or to review your testimony reasonably in advance of such litigation
or proceedings, by making yourself available to testify at depositions or trial
as required or requested by Merck, and by notifying Merck immediately upon
becoming aware of any litigation, investigation, inquiry or proceedings
involving Merck. Other than travel expenses and applicable, or statutorily
mandated, witness fees, you agree that you will not be paid in connection with
your testimony, appearance or participation pursuant to this paragraph in such
litigation or proceedings. You further agree that you will not initiate or
participate in any lawsuit or other legal action or administrative proceeding
against or involving Merck, except as such participation is solicited by Merck
or authorized by Merck, unless commanded to do so by a valid and lawfully issued
subpoena. You agree that if you are subjected to a subpoena requiring you to
bear witness on matters concerning your employment with or your knowledge about
Merck, you will contact the Company immediately and cooperate fully with the
Company in its chosen manner of proceeding. Nothing in this provision shall be
construed as precluding you from cooperating with law enforcement or regulatory
agencies in connection with any lawful government inquiries.
12. Breach of Agreement and Forfeiture of Benefits.

  (a)   The forfeiture of benefits provision set forth in the SPD is
incorporated by reference into this Agreement with respect to all amounts and
benefits payable hereunder.     (b)   Separate and apart from any other remedy
that Merck may have, in the event that Merck reasonably determines that you have
breached or violated paragraph 7, 8, 9, 10 or 11 of this Agreement, Merck’s
obligation to pay amounts described in paragraphs 2(a), 2(g) and 5 of this
Agreement will immediately cease as of the date of such breach or violation and
Merck (i) will be relieved of any further obligation to make such payments and
(ii) will be entitled to demand, and you agree to immediately tender, all
benefits and payments previously made to you hereunder.     (c)   You agree that
your breach of paragraph 8, 9 or 10 of this Agreement will cause immediate and
irreparable injury to Merck and it is and will be impossible to estimate and
determine the damage that will be suffered by Merck in the event of your breach.
You agree that your breach of any of these paragraphs will cause immediate and

 



--------------------------------------------------------------------------------



 



Page 6 of 9

      irreparable injury to Merck and that it is and will be impossible to
estimate and determine the damage that will be suffered in the event of a
breach. Separate and apart from any other remedy that Merck may have, you
further agree that, in the event of such a breach, Merck will be entitled, in
addition to any other available remedies, to (i) temporary and permanent
injunctive relief from any such breach by you and by your employers, employees,
partners, agents and associates, of the terms set forth in this paragraph,
without the necessity of proving actual damages, or immediate or irreparable
harm, or of posting a bond, (ii) an award of liquidated damages equal to all
monies paid to you or received by you in accordance with paragraphs 2(a), 2(g)
and 5 of this Agreement, and (iii) all associated attorney’s fees and costs.

13. Reformation. You agree that if any portion(s) of paragraph(s) 8, 9, 10, 11
or 12 is determined to be invalid, such determination will not affect the
enforceability of the remaining portions of such paragraph(s) and such
paragraph(s) will be interpreted as if the invalid portions had not been
inserted. You agree that if such invalidity is caused by the length of any
period of time or the size of any area, then the period of time or the area, or
both, will, without need of further action by any party, be deemed to be reduced
to a period or area that will cure the invalidity.
14. Confidentiality. You understand that Merck may be required by law to
publicly report the terms of this Agreement. Otherwise, you agree to hold the
existence of this Agreement and the terms and conditions of this Agreement in
strict confidence and you agree not to disclose, except as may be required by
law or legal process, any such information to any third party other than members
of your immediate family, tax authorities, tax consultants or legal advisors
15. Release. In consideration of the promises of the Company as set forth in
this Agreement, and with the intent to be bound legally, you agree to
irrevocably RELEASE AND FOREVER DISCHARGE Merck & Co., Inc., together with its
benefit plans, subsidiaries and affiliates and their officers, directors,
employees, agents, predecessors, partners, successors, fiduciaries and assigns
(“Releasees”) from and with respect to any manner of actions, suits, debts,
claims, demands whatsoever in law or equity arising out of or in any way
relating to your employment with the Company or the termination of your
employment, or arising out of or in any way relating to any transaction,
occurrence, act or omission or any loss, damage or injury occurring at any time
up to and including the date and time on which you sign this Agreement
(“Claims”), including, but not limited to (a) any and all Claims based upon any
law, statute, ordinance, regulation, constitution or executive order or based in
contract, tort or common law or any other legal or equitable theory of relief;
(b) any and all Claims based on the Employee Retirement Income Security Act of
1974; (c) any and all Claims arising under the civil rights laws of any federal,
state or local jurisdiction, including, but not limited to, Title VII of the
Civil Rights Act of 1964; the Americans with Disabilities Act; Sections 503 and
504 of the Rehabilitation Act; the Family and Medical Leave Act; the Age
Discrimination in Employment Act; the Pennsylvania Human Relations Act; and the
New Jersey Law Against Discrimination; (d) any and all Claims under any
whistleblower laws or whistleblower provisions of other laws including, but not
limited to, the New Jersey Conscientious Employee Protection Act; and (e) any
and all Claims for counsel fees or costs.

 



--------------------------------------------------------------------------------



 



Page 7 of 9
     You understand that by signing this Agreement, you are waiving any and all
Claims against any and all Releasees released by this Agreement to the greatest
extent allowable under law. Nothing in this paragraph shall be read as a waiver
of any vested rights in any savings or pension plan.
16. No Representation. You acknowledge that no promise, other than the promises
in this Agreement, have been made to you and that in signing this Agreement you
are not relying upon any statement or representation made by or on behalf of the
Releasees and each or any of them concerning the merits of any Claims or the
nature, amount, extent or duration of any damages relating to any Claims or the
amount of any money, benefits, or compensation due you or claimed by you, or
concerning the Agreement or concerning any other thing or matter.
17. Voluntariness. You agree that you are relying solely upon your own judgment;
that you are legally competent to sign this Agreement; that you are signing this
Agreement of your free will; that you have read and understood the Agreement
before signing it; and that you are signing this Agreement in exchange for
consideration that you believe is satisfactory and adequate.
18. No Admissions. You agree and acknowledge that neither the offer of these
arrangements nor this Agreement will be construed as an admission or as evidence
that Merck or its agents have failed in any way to act properly in connection
with your employment or the termination thereof. To the contrary, the Company
specifically denies any wrongful or unlawful treatment towards you. This
Agreement has been proposed by the Company solely for the purpose of reaching a
mutually acceptable resolution of issues you have raised arising out of the
termination of your employment.
19. Applicable Law. You acknowledge and agree that your employment relationship
with Merck is governed solely and exclusively under the laws of the State of New
Jersey and the United States and that any question as to the scope,
interpretation and effect of this Agreement will be resolved under the
substantive and procedural laws of the State of New Jersey without giving effect
to any conflict of laws provisions. In the event that Merck or a subsidiary of
Merck is deemed or found to owe you severance pay (“Other Severance Pay”) under
the laws or regulations of any other state or country, amounts payable under
paragraphs 2(a), 2(g) and 5 of this Agreement will be reduced by the amount of
such Other Severance Pay.
20. Severability. All provisions and portions of this Agreement are severable.
If any provision or portion of this Agreement or the application of any
provision or portion of the Agreement will be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this Agreement will remain in full force and effect and will continue to be
enforceable to the fullest and greatest extent permitted by law.
21. Amendment, Termination of Plans. Merck retains the right (to the extent
permitted by law) to amend or terminate the Separation Plan and any benefit or
plan described in the SPD and/or the Brochure (or otherwise) at any time, and
nothing in this Agreement affects or alters that right. While it has no current
intention to do so, Merck also may extend, or enhance, the Separation Plan in
the future. If you sign and return the Agreement, any later amendment or

 



--------------------------------------------------------------------------------



 



Page 8 of 9
termination will not decrease the amount of Separation Pay or the other
Separation Benefits you are eligible to receive as described in this Agreement.
22. Complete Agreement. This Agreement constitutes the complete and final
agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Agreement.
     In accordance with the federal Older Workers’ Benefit Protection Act of
1990, you have forty-five (45) days within which to consider whether to sign the
Agreement. Should you choose to sign this Agreement, you are entitled to revoke
your acceptance at any time within seven (7) calendar days after signing it. If
revoked by you within that time period, the Agreement will be null and void for
all purposes. The Agreement will not become effective or enforceable until the
revocation period has expired. Lastly, you have the right to consult with an
attorney before signing this Agreement.
     Please indicate your acceptance of this Agreement by signing and dating
this letter and returning it to me. A duplicate of this letter, signed by me, is
enclosed for your records.

         
 
  Very truly yours,    
 
       
 
  /s/ Peter H. Loescher    
 
       
 
  Peter H. Loescher    
 
  President, Global Human Health    
 
       
ACCEPTED:
       
 
       
/s/ Per Wold-Olsen
                 Dated: July 28, 2006    
 
Per Wold-Olsen
       

 



--------------------------------------------------------------------------------



 



Page 9 of 9
Attachment “A”
RELEASE AND WAIVER OF CLAIMS
     In consideration of the lump sum to be paid to me by Merck & Co., Inc.
(“Merck” or “the Company”), as set forth in paragraph 5 of the agreement between
me and Merck dated July 19, 2006 (“the Agreement”), and with the intent to be
bound legally, I agree to irrevocably RELEASE AND FOREVER DISCHARGE Merck & Co.,
Inc., together with its benefit plans, subsidiaries and affiliates and their
officers, directors, employees, agents, predecessors, partners, successors,
fiduciaries and assigns (“Releasees”) from and with respect to any manner of
actions, suits, debts, claims, demands whatsoever in law or equity arising out
of or in any way relating to my employment with the Company or the termination
of my employment, or arising out of or in any way relating to any transaction,
occurrence, act or omission or any loss, damage or injury occurring at any time
up to and including the date and time on which I sign this Release (“Claims”),
including, but not limited to (a) any and all Claims based upon any law,
statute, ordinance, regulation, constitution or executive order or based in
contract, tort or common law or any other legal or equitable theory of relief;
(b) any and all Claims based on the Employee Retirement Income Security Act of
1974; (c) any and all Claims arising under the civil rights laws of any federal,
state or local jurisdiction, including, but not limited to, Title VII of the
Civil Rights Act of 1964; the Americans with Disabilities Act; Sections 503 and
504 of the Rehabilitation Act; the Family and Medical Leave Act; the Age
Discrimination in Employment Act; the Pennsylvania Human Relations Act; and the
New Jersey Law Against Discrimination; (d) any and all Claims under any
whistleblower laws or whistleblower provisions of other laws including, but not
limited to, the New Jersey Conscientious Employee Protection Act; and (e) any
and all Claims for counsel fees or costs.
     I understand that by signing this Release, I am waiving any and all Claims
against any and all Releasees released by this Release to the greatest extent
allowable under law. Nothing in this Release shall be read as a waiver of any
vested rights in any savings or pension plan. I have had 45 days to consider the
terms of this Release and I have been advised of my right to have my counsel
review this Release before I sign it. I have the right to revoke my agreement to
the terms of this Release by notifying Merck in writing within 7 calendar days
after executing the Release.

     
Accepted:
   
 
   
/s/ Per Wold-Olsen
   
 
Per Wold-Olsen
   
 
   
Dated: July 28, 2006
   

 